Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 21, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  142864(64)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  RICHARD MORSE,                                                                                           Brian K. Zahra,
           Plaintiff/Counter-Defendant-                                                                               Justices
           Appellee,
  v                                                                 SC: 142864
                                                                    COA: 292688
                                                                    Barry CC: 08-000009-CH
  CONSUMERS ENERGY,
          Defendant,
  and
  MARC COLITTI and JOAN COLITTI,
           Intervening Defendants/Counter-
           Plaintiffs-Appellants.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s July 25, 2011
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 21, 2011                   _________________________________________
         d1114                                                                 Clerk